Harrison, C. J.
In every case presented to tbis eonrt by proceedings in error there must be of the record a transcript of the proceedings in the trial court inclusive of the judgment or final order, authenticated by the certificate of the clerk of -such court. (Code of Civil Procedure, secs.. 586, 587; Romberg v. Fokken, 47 Neb. 198; Union P. R. Co. v. Kinney, 47 Neb. 393.) The certificate in this case of the clerk of the trial court contains a specific statement or enumeration of the matters of the transcript to. which it is made applicable, and there is no reference to a judgment or order. It is jurisdictional that the transcript contains the final order or judgment, and if not, the error proceeding will be
Dismissed.